McNally, J.:
I dissent, in part. This appears to be a case of first impression. Petitioner relied on the opinion of the Attorney-General (1928 Atty. Gen. 155, 156). The fact that the raid of the complainant’s apartment disclosed evidence against the male occupant should not serve to aggravate the punishment. The eon-duet complained of would warrant disciplinary action and should be discouraged. However, in view of the fact that it has been indulged in for a long time without any regulatory action, the change in policy should be accompanied by understanding. A warning or a modest fine would be appropriate. A two-month suspension may be a de facto revocation of petitioner’s license because of the financial hardship and the inability to fulfill outstanding commitments. In the circumstances the punishment is excessive. We should exercise our power to reduce the penalty now and avoid circumlocution. (Matter of Mitthauer v. Patterson, 8 N Y 2d 37, 42.) [47 Misc 2d 306.]